



FOURTH AMENDMENT TO FINANCING AGREEMENT
This FOURTH AMENDMENT TO FINANCING AGREEMENT (this “Amendment”) is made and
entered into as of October 15, 2018 by and among Elastic SPV, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(the “Consumer Loan Borrower”), Today Card LLC, a Delaware limited liability
company (the “Credit Card Borrower” and together with the Consumer Loan
Borrower, collectively, the “Borrowers”), Elevate Credit, Inc., a Delaware
corporation (“Elevate Credit”) as a Guarantor, the other Guarantors party hereto
(such Guarantors, collectively with Elevate Credit, the Consumer Loan Borrower
and the Credit Card Borrower, the “Credit Parties”) and Victory Park Management,
LLC, as administrative agent and collateral agent for the Lenders and the
Holders (in such capacity, the “Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Financing Agreement or if not defined therein, in the Pledge and Security
Agreement.
WHEREAS, the Guarantors, Elevate Credit, the Consumer Loan Borrower, the Lenders
and the Agent are parties to that certain Financing Agreement dated as of July
1, 2015, as amended by that certain First Amendment to Financing Agreement dated
as of October 21, 2015, that certain Second Amendment to Financing Agreement
dated as of July 14, 2016 and that certain Third Amendment to Financing
Agreement dated as of April 27, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Financing Agreement”);
WHEREAS, the Credit Card Borrower desires to join the Financing Agreement as a
Borrower on a joint and several basis; and
WHEREAS, the Credit Parties and the Agent desire to amend certain provisions of
the Financing Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Amendments to Financing Agreement. Subject to the terms and conditions of this
Amendment, including the satisfaction of the conditions precedent set forth in
Section 2 hereof, the Financing Agreement is amended as follows:
(a)The following definitions are added to Section 1.1 of the Financing Agreement
in their proper alphabetical order:
“Amendment Closing Date” means October 15, 2018.
“CCB” means Capital Community Bank, a Utah chartered bank, and its successors
and assigns.
“CCB Participation Agreement” means that certain Participation Agreement to be
entered into after the Amendment Closing Date by and between Credit Card
Borrower and CCB in form and substance acceptable to Agent.
“Consumer Loan Borrower” means Elastic SPV, Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, and
its successors and assigns.
“Consumer Loan Guidelines” means those guidelines established by Republic Bank,
attached as Schedule 1.1(b) hereto, for the administration of





--------------------------------------------------------------------------------





the Program, as amended, modified or supplemented from time to time by Republic
Bank with the prior written consent of the Consumer Loan Borrower to the extent
such consent is required pursuant to the RB Participation Agreement; provided,
the Consumer Loan Borrower will not provide such consent without the prior
written consent of the Agent.
“Credit Card Account” means a consumer account established by CCB upon the
issuance of one or more credit cards and which provides for the extension of
credit on a revolving basis by CCB to the Credit Card Obligor under the related
Credit Card Agreement to finance the purchase of products and services from
Persons that accept credit cards for payment.
“Credit Card Agreement” means with respect to a Credit Card Account, the
agreement or agreements between CCB and the Credit Card Obligor governing the
terms and conditions of such account, as any such agreement or agreements may be
amended, modified or otherwise changed from time to time.
“Credit Card Borrower” means Today Card LLC, a Delaware limited liability
company, and its successors and assigns.
“Credit Card Guidelines” means those guidelines established by CCB, attached as
Schedule 1.1(c) hereto, for the administration of the Program, as amended,
modified or supplemented from time to time by CCB with the prior written consent
of the Credit Card Borrower to the extent such consent is required pursuant to
the CCB Participation Agreement; provided, the Credit Card Borrower will not
provide such consent without the prior written consent of the Agent.
“Credit Card Obligor” means consumers who use the MasterCard or other successor
network-branded credit card accounts for personal use and as either primary
cardholders or co-applicant cardholders that are jointly and severally liable
for amounts due under the MasterCard accounts.
“Credit Card Receivable” means the MasterCard or other successor network-branded
credit card receivables, including the full cost of the goods or services
purchased by a Credit Card Obligor and any accrued interest, and in which a
95.0% participation interest is sold to Credit Card Borrower.
“Current Credit Card Receivable” means, as of any date of determination, a
Credit Card Receivable that is subject to a first priority Lien in favor of
Agent and which does not have any principal, interest or fee payment that is
greater than sixty (60) days past due on such date.
“Excess Concentration Amounts” means as of any date of determination an amount
equal to the principal balance of Credit Card Receivables in excess of
$11,800,000, if any.
“RB Participation Agreement” means that certain Participation Agreement dated as
of July 1, 2015 by and between Consumer Loan Borrower and Republic Bank.





--------------------------------------------------------------------------------





“Republic Bank” means Republic Bank & Trust Company and its successors and
assigns.
(b)Clause (a) in the definition of “Borrowing Base” is amended and restated in
its entirety to read as follows:
“(i) the sum of the aggregate balance on such date of (A) the Current Consumer
Loans and (B) the Current Credit Card Receivable less any Excess Concentration
Amounts multiplied by (ii) the Maximum Loan to Value Ratio (as set forth in the
column labeled “Maximum Loan to Value Ratio” of the table set forth below in
effect as of such date in accordance with Section 8.1(a) of this Agreement);
plus”
Actual Charge Off Rate as of Measurement Date
Maximum Loan to Value Ratio
Less than 10%
0.85
Greater than or equal to 10% and less than or equal to 15%
0.80
Greater than 15% and less than or equal to 20%
0.75

(c)The following definitions in Section 1.1 of the Financing Agreement are
amended and restated in their entirety to read as follows:
“Borrower” means, collectively or individually as applicable, the Consumer Loan
Borrower and the Credit Card Borrower.
“Change of Control” means, (a) with respect to any Credit Party or any
Subsidiary of any Credit Party, that such Person shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not such Person is the surviving corporation) another Person or (ii)
sell, assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Person to another Person;
provided, the foregoing notwithstanding, any of the Elevate Credit Subsidiaries
may suspend its operations in any jurisdiction in which it operates and dissolve
as a result of a decision by the Credit Parties to exit one or more markets from
time to time; (b) the accumulation after the Amendment Closing Date, whether
directly, indirectly, beneficially or of record, by any individual, entity or
group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) of 50% or more of the shares of the
outstanding Capital Stock of the Elevate Credit Parent, or, in any event, that
number of shares of outstanding Capital Stock of Elevate Credit Parent
representing voting control of Elevate Credit Parent, whether by merger,
consolidation, sale or other transfer of shares of Capital Stock (other than a
merger or consolidation where the stockholders of Elevate Credit Parent prior to
the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation); (c)
Elevate Credit Parent shall cease to own, beneficially and of record, for any
reason at any time 100% of the Capital Stock of any of the Elevate Credit
Subsidiaries, free and clear of all Liens (other than Liens in favor of the
Agent); or (d) the owner of the Capital Stock of either Borrower as of the
Closing Date shall cease to own, beneficially and of record, for any reason at
any time 100% of the Capital Stock of such Borrower.





--------------------------------------------------------------------------------





“Consumer Loans” means unsecured consumer loans originated by Republic Bank and
in which a 90.0% participation interest is sold to the Consumer Loan Borrower.
Consumer Loans will be only be issued to individual residents of the United
States of America and in accordance with the Program Guidelines.
“Customer Information” means nonpublic information relating to borrowers or
applicants of Consumer Loans and/or Credit Card Receivables, as applicable,
including without limitation, names, addresses, telephone numbers, e-mail
addresses, credit information, account numbers, social security numbers, loan
balances or other loan information, and lists derived therefrom and any other
information required to be kept confidential by the Requirements.
“Debt-to-Equity Ratio” means, (a) with respect to Elevate Credit, at any time,
the ratio between (i) the aggregate amount of Indebtedness, liabilities and
other obligations of Elevate Credit and its Subsidiaries (including the
Obligations), determined in accordance with GAAP, at such time, and (ii) the sum
of (A) the aggregate amount of capital contributions made to Elevate Credit by
its stockholders and retained earnings of Elevate Credit, determined in
accordance with GAAP, in each case, as of such time reduced by (B) the aggregate
amount of cash distributions made by Elevate Credit to any of its stockholders,
as of such time, and (b) with respect to each Borrower, at any time, the ratio
between (i) the aggregate amount of Indebtedness, liabilities and other
obligations of such Borrower (including the Obligations), determined in
accordance with GAAP, at such time, and (ii) the sum of (A) the aggregate amount
of capital contributions made to such Borrower by Elevate Credit Parent and
retained earnings of such Borrower, determined in accordance with GAAP, in each
case, as of such time reduced by (B) the aggregate amount of cash distributions
made by such Borrower to any of its members as of such time.
“Extraordinary Receipts” means any cash received by any Credit Party or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of proceeds described in Sections 2.3(b)(i), (b)(ii), (b)(iii), (b)(iv) or
(b)(vi)), including, without limitation, (a) foreign, United States, state or
local tax refunds outside the ordinary course of business, (b) pension plan
reversions outside the ordinary course of business, (c) judgments, proceeds of
settlements or other consideration of any kind in excess of $500,000 in the
aggregate in connection with any cause of action (but excluding any amounts
received in connection with the collection, sale, or disposition in the ordinary
course of business of the Credit Parties of (i) Consumer Loans that are not
Current Consumer Loans and (ii) Credit Card Receivables that are not Current
Credit Card Receivables and that have been settled or charged off) and (d) any
purchase price adjustment received in connection with any Acquisition.
“Federal or Multi-State Force Majeure Affected Amount” means, as of any date of
determination, an amount equal to the aggregate outstanding principal amount of
the Notes on such date multiplied by a fraction, the numerator of which shall be
equal to the portion of such aggregate outstanding principal amount for which
the proceeds thereof were used to originate Consumer Loans or Credit Card
Receivables that remain outstanding on such date to borrowers





--------------------------------------------------------------------------------





residing in state(s) directly affected by a Federal or Multi-State Force Majeure
Event (which amount with respect to each such Consumer Loan or Credit Card
Receivable, as applicable, shall not exceed the outstanding principal amount of
such Consumer Loan or Credit Card Receivable, as applicable, on such date) and
the denominator of which shall be equal to the aggregate outstanding principal
amount of the Notes on such date.
“Federal or Multi-State Force Majeure Event” means (i) any regulatory event or
regulatory change at the federal level or in any group of states acting in
concert in which the Credit Parties originate Consumer Loans and/or Credit Card
Receivables, in each case, that would prohibit or make it illegal for the Credit
Parties to continue to originate or collect Consumer Loans and/or Credit Card
Receivables in such affected jurisdictions pursuant to the Program or another
program of a type similar to the Program or (ii) the termination by Republic
Bank, or CCB, as applicable of the respective Program and the failure by the
Credit Parties, after using commercially reasonable efforts during the
termination period specified in Republic Bank’s or CCB’s termination notices, as
applicable, to arrange for another partner to originate Consumer Loans or Credit
Card Receivables, as applicable and as permitted by the Requirements, or similar
products under the Program or another program of similar type to the Program,
either of which result in a Federal or Multi-State Force Majeure Affected Amount
equal to two-thirds or more of the aggregate principal amount then outstanding
under the Notes as of the applicable date of determination.
“Material Contract” means any contract or other arrangement to which any Credit
Party or any of its Subsidiaries is a party (other than the Transaction
Documents) for which breach, nonperformance, cancellation, termination or
failure to renew could reasonably be expected to have a Material Adverse Effect.
“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business, (ii) disposals of obsolete, worn out or surplus equipment in the
ordinary course of business, (iii) the granting of Permitted Liens, (iv) the
licensing of patents, trademarks, copyrights and other Intellectual Property
Rights in the ordinary course of business consistent with past practice, (v)
collection, sale, or disposition in the ordinary course of business of the
Credit Parties of Credit Card Receivables that are not Current Credit Card
Receivables and that have been settled or charged off, (vi) collection, sale, or
disposition in the ordinary course of business of the Credit Parties of Consumer
Loans that are not Current Consumer Loans and that have been settled or charged
off, and (vii) reasonable expenditures of cash in the ordinary course of
business or as otherwise approved by the board of directors (or similar
governing body) of the applicable Credit Party.
“Program” means (i) the lending program for the solicitation, marketing, and
origination of Consumer Loans pursuant to Program Guidelines and (ii) the credit
card program for the solicitation, marketing, and origination of Credit Card
Receivables pursuant to Credit Card Guidelines.





--------------------------------------------------------------------------------





“Program Guidelines” means, collectively, the Consumer Loan Guidelines and the
Credit Card Guidelines.
“Requirements” means all applicable federal and state laws and regulations
related, directly or indirectly, to the following: credit (including, without
limitation, Consumer Credit); servicing; disclosures, information security and
privacy and regulations and industry guidance and requirements (including, but
not limited to, guidance issued by the Payment Card Industry); the USA Patriot
Act; the Office of Foreign Asset Controls' rules and regulations; the
Interagency Guidelines; debt collection and debt collection practices laws and
regulations applicable to the Credit Parties or the Program; the federal Truth
in Lending Act; the federal Electronic Funds Transfer Act; the federal Equal
Credit Opportunity Act; the federal Gramm-Leach-Bliley Act; the federal Fair
Debt Collection Practices Act; and laws, regulations, rules, and guidance
applicable to the solicitation, origination, and servicing of the Credit Card
Accounts, including but not limited to the credit card network rules, the
Payment Card Industry Data Security Standards and the NACHA Operating
Regulations.
“State Force Majeure Event” means any regulatory event or regulatory change in
any state in which the Credit Parties originate Consumer Loans and/or Credit
Card Receivables, in each case, that would prohibit or make it illegal for the
Credit Parties to continue to originate or collect Consumer Loans and/or Credit
Card Receivables in such state pursuant to the Program or another program of a
type similar to the Program.
“State Force Majeure Paydown Amount” means, as of any date of determination, an
amount designated in writing by the Borrowers to the Agent within ten (10) days
following such date equal to the aggregate outstanding principal amount of the
Notes on such date multiplied by a fraction, the numerator of which shall be
equal to the portion of such aggregate outstanding principal amount for which
the proceeds thereof were used to originate Consumer Loans or Credit Card
Receivables that remain outstanding on such date to borrowers residing in
state(s) affected by a State Force Majeure Event (which amount with respect to
each such Consumer Loan or Credit Card Receivables, as applicable, shall not
exceed the outstanding principal amount of such Consumer Loan or Credit Card
Receivable, as applicable, on such date) and the denominator of which shall be
equal to the aggregate outstanding principal amount of the US Notes on such
date.
(d)Section 7.38 of the Financing Agreement is amended and restated in its
entirety to read as follows:
Section 7.38    Certain Other Representations and Warranties. Each Consumer Loan
Agreement and Credit Card Agreement is a valid and subsisting agreement and is
in full force and effect in accordance with the terms thereof, no default or
event of default exists under any such Consumer Loan Agreement or Credit Card
Agreement and no party to any such Consumer Loan Agreement or Credit Card
Agreement has any accrued right to terminate any such Consumer Loan Agreement or
Credit Card Agreement, as applicable, on account of a default by any Person or
otherwise, except in each case, where





--------------------------------------------------------------------------------





the same would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(e)The “and” between clauses (i) and (ii) of Section 8.3(k) of the Financing
Agreement is deleted and replaced with “,” and the following is added to the end
of Section 8.3(k) of the Financing Agreement as clause (iii):
(iii) a summary report with respect to the Credit Card Receivable portfolio of
the Credit Parties containing such information as may be reasonably requested by
Agent.
(f)Section 8.20(a) of the Financing Agreement is amended and restated in its
entirety as follows:
“The Credit Parties shall, (i) in a manner satisfactory to the Agent, cooperate
with and assist the Reviewing Parties in connection with any Reviewing Party’s
regulatory review and due diligence of the Program Guidelines and Credit Card
Guidelines after the Closing Date, (ii) review and consider in good faith any
issues raised by, or comments, recommendations or guidance from, any Reviewing
Party with respect to the Program Guidelines or Credit Card Guidelines, as
applicable, and (iii) within 90 days (or such longer period as may be agreed to
by the Agent in its sole discretion) of any Credit Party’s receipt of written
notice of any comments, recommendations or guidance from a Reviewing Party in
accordance with the preceding clause (ii), resolve or address any such issues,
in each case, in a manner satisfactory to the Agent;
(g)Clause (i) in Section 8.20(b) of the Financing Agreement is amended and
restated in its entirety as follows:
“in a manner satisfactory to the Agent, cooperate with and assist the Agent, the
Lenders and their respective attorneys, officers, employees, representatives,
consultants and agents (collectively, the “Reviewing Parties” and each, a
“Reviewing Party”) in connection with any Reviewing Party’s regulatory review
and due diligence of the Credit Parties’ lending program for the solicitation,
marketing, documentation, origination and servicing of Consumer Loans and Credit
Card Receivables in each state in which any Credit Party originates Consumer
Loans and/or Credit Card Receivables, as applicable,”
(h)Section 8.21 of the Financing Agreement is amended and restated in its
entirety as follows:
Section 8.21    Use of Proceeds. The Borrowers will use the proceeds from the
sale of each Note solely (i) with respect to the Consumer Loan Borrower, to
purchase participation interests in loan and interest receivables (in any
non-payday loan product) originated by Republic Bank, (ii) with respect to the
Credit Card Borrower, to purchase participation interests in Credit Card
Receivables originated by CCB and (iii) to fund certain fees and expenses
associated with the consummation of the transactions contemplated by this
Agreement.
(i)Section 8.23 of the Financing Agreement is amended and restated in its
entirety as follows:





--------------------------------------------------------------------------------





Section 8.23    Modification of Organizational Documents and Certain Documents.
The Credit Parties shall not, without the prior written consent of the Agent,
(i) permit the charter, by-laws, memorandum and articles of association, or
other organizational or incorporation documents of any Credit Party, or any
Material Contract, to be amended or modified, or (ii) amend, supplement in a
manner adverse to the Agent, any Lender or any Holder or otherwise modify, or
waive any material rights, claims or remedies under, any of the Consumer Loan
Agreements or Credit Card Agreement, as applicable, except with respect to a
settlement or charge off thereunder in the ordinary course of business.
(j)The first sentence of Section 8.24 of the Financing Agreement is amended and
restated in its entirety as follows:
“The Credit Parties shall notify the Agent in writing within the earlier of: (i)
thirty (30) days of the formation or acquisition of any Subsidiaries; or (ii)
the origination of any Consumer Loans or Credit Card Receivables by any such
newly formed or acquired Subsidiaries.”
(k)Exhibit A attached hereto shall be attached to the Financing Agreement as
Schedule 1.1(c).
2.Joinder.
(a)The Credit Card Borrower expressly assumes, jointly and severally with the
Consumer Loan Borrower, all the obligations of (a) a Borrower under the
Financing Agreement, (b) an Obligor under the Pledge and Security Agreement and
(c) an Assignor under the Collateral Assignment and agrees that such Person is
(x) a Borrower under the Financing Agreement and bound as a Borrower under the
terms of the Financing Agreement, (y) an Obligor under the Pledge and Security
Agreement and bound as an Obligor under the terms of the Pledge and Security
Agreement and (z) an Assignor under the Collateral Assignment and bound as an
Assignor under the terms of the Collateral Agreement, in each case, as if it had
been an original signatory to the Financing Agreement, the Pledge and Security
Agreement and the Collateral Assignment. Without limiting the generality of the
foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations, the Credit Card Borrower hereby mortgages, pledges and
hypothecates to the Agent for the benefit of the Secured Parties, and grants to
the Agent for the benefit of the Secured Parties, a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned subject to the provisions of the Financing
Agreement, the Pledge and Security Agreement and the Collateral Assignment.
(b)The information set forth in Annex 1-A to this Amendment is hereby added to
the information set forth in Schedules A through G to the Pledge and Security
Agreement.
3.Deemed Usage. The Credit Parties acknowledge and agree that “Borrower” as used
in the Financing Agreement shall be deemed to include each of the Credit Card
Borrower (as of the date hereof) and the Consumer Loan Borrower (as of the
Closing Date), individually and collectively, as applicable.
4.Conditions Precedent. This Amendment shall become effective upon the
satisfaction in full of each of the following conditions:
(a)each Borrower shall have executed and delivered, or caused to be delivered,
to the Agent evidence satisfactory to the Agent that such Borrower shall pay to
the Agent on the date hereof all fees and other amounts due and owing thereon
under this Amendment and the other Transaction Documents;
(b)the representations and warranties of the Credit Parties contained herein and
in the Financing Agreement shall be true and correct except to the extent such
representations and warranties





--------------------------------------------------------------------------------





expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date; and
(c)no Event of Default shall have occurred and be continuing or would result
from the transaction contemplated hereby.
5.General Release. In consideration of the Agent’s agreements contained in this
Amendment, each Credit Party hereby irrevocably releases and forever discharge
the Lenders, the Holders and the Agent and their affiliates, subsidiaries,
successors, assigns, directors, officers, employees, agents, consultants,
attorneys, managers, investment managers, principles and portfolio companies
(each, a “Released Person”) of and from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which such Credit Party ever had or
now has against Agent, any Lender, any Holder or any other Released Person which
relates, directly or indirectly, to any acts or omissions of Agent, any Lender,
any Holder or any other Released Person relating to the Financing Agreement or
any other Transaction Document on or prior to the date hereof.
6.Representations, Warranties and Covenants of the Credit Parties. To induce the
Agent to execute and deliver this Amendment, each Credit Party represents,
warrants and covenants that:
(a)The execution, delivery and performance by each Credit Party of this
Amendment and all documents and instruments delivered in connection herewith
have been duly authorized by all necessary action required on its part, and this
Amendment and all documents and instruments delivered in connection herewith are
legal, valid and binding obligations of such Credit Party enforceable against
such Credit Party in accordance with its terms except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(b)Each of the representations and warranties set forth in the Transaction
Documents is true and correct on and as of the date hereof as if made on the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, and each of the agreements
and covenants in the Transaction Documents is hereby reaffirmed with the same
force and effect as if each were separately stated herein and made as of the
date hereof.
(c)Neither the execution, delivery and performance of this Amendment nor the
consummation of the transactions contemplated hereby or thereby does or shall
(i) result in a violation of any Credit Party’s certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement or other
governing documents, or the terms of any Capital Stock or other Equity Interests
of any Credit Party; (ii) conflict with, or constitute a breach or default (or
an event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
any Credit Party is a party; (iii) result in any “price reset” or other material
change in or other modification to the terms of any Indebtedness, Equity
Interests or other securities of any Credit Party; or (iv) result in a violation
of any law, rule, regulation, order, judgment or decree.
(d)No Event of Default has occurred or is continuing under this Amendment or any
other Transaction Document.
(e)Within thirty (30) days after the Closing Date (or such later date as may be
approved by Agent), the Credit Parties shall enter into a CCB Participation
Agreement in a form substantially satisfactory to the Agent.
7.Ratification of Liability. Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in other similar capacity in which such party grants
liens or security interests in its properties or otherwise acts as an
accommodation party or guarantor, as the case may be, under the Transaction
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent





--------------------------------------------------------------------------------





or otherwise, under each Transaction Document to which such party is a party,
and each such party hereby ratifies and reaffirms its grant of liens on or
security interests in its properties pursuant to such Transaction Documents to
which it is a party as security for the obligations under or with respect to the
Financing Agreement, the Notes and the other Transaction Documents, and confirms
and agrees that such liens and security interests hereafter secure all of the
obligations under the Transaction Documents, including, without limitation, all
additional obligations hereafter arising or incurred pursuant to or in
connection with this Amendment or any Transaction Document. Each Credit Party
further agrees and reaffirms that the Transaction Documents to which it is a
party now apply to all obligations as modified hereby (including, without
limitation, all additional obligations hereafter arising or incurred pursuant to
or in connection with this Amendment or any Transaction Document). Each such
party (a) further acknowledges receipt of a copy of this Amendment and all other
agreements, documents, and instruments executed or delivered in connection
herewith, (b) consents to the terms and conditions of same, and (c) agrees and
acknowledges that each of the Transaction Documents, as modified hereby, remains
in full force and effect and is hereby ratified and confirmed. Except as
expressly provided herein, the execution of this Amendment shall not operate as
a waiver of any right, power or remedy of any Lender, any Holder or the Agent,
nor constitute a waiver of any provision of any of the Transaction Documents nor
constitute a novation of any of the obligations under the Transaction Documents.
8.Reference to and Effect Upon the Transaction Documents.
(a)Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Transaction Documents, and all
rights of the Lenders, the Holders and the Agent and all of the obligations
under the Transaction Documents, shall remain in full force and effect,
including, but not limited to, the right of first refusal in favor of Agent and
its designees set forth in Section 8.19 of the Financing Agreement. Each Credit
Party hereby confirms that the Transaction Documents are in full force and
effect, and that no Credit Party has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any Transaction
Document or the Credit Parties’ obligations thereunder.
(b)Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment and any consents or waivers set forth herein
shall not directly or indirectly: (i) create any obligation to make any further
loans or to defer any enforcement action after the occurrence of any Event of
Default; (ii) constitute a consent or waiver of any past, present or future
violations of any Transaction Document; (iii) amend, modify or operate as a
waiver of any provision of any Transaction Document or any right, power or
remedy of any Lender, any Holder or the Agent or (iv) constitute a course of
dealing or other basis for altering any obligations under the Transaction
Documents or any other contract or instrument. Except as expressly set forth
herein, each Lender, each Holder and the Agent reserve all of their rights,
powers, and remedies under the Transaction Documents and applicable law. All of
the provisions of the Transaction Documents, including, without limitation, the
time of the essence provisions, are hereby reiterated, and if ever waived
previously, are hereby reinstated.
(c)From and after the date hereof, (i) the term “Agreement” in the Financing
Agreement, and all references to the Financing Agreement in any Transaction
Document shall mean the Financing Agreement, as amended by this Amendment and
(ii) the term “Transaction Documents” defined in the Financing Agreement shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed or delivered in connection herewith.
9.Costs and Expenses. In addition to, and not in lieu of, the terms of the
Transaction Documents relating to the reimbursement of the Lenders’, the
Holders’ and the Agent’s fees and expenses, the Credit Parties shall reimburse
each Lender, each Holder and the Agent, as the case may be, promptly on demand
for all fees, costs, charges and expenses, including the fees, costs and
expenses of counsel and other expenses incurred in connection with this
Amendment.





--------------------------------------------------------------------------------





10.Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
the internal laws of the State of New York, without giving effect to its
conflicts of law principles other than §5-1401 and 5-1402 of the New York
General Obligations Law. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York, New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Amendment and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AMENDMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.
11.No Strict Construction. The language used in this Amendment will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
12.Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures of the parties hereto
transmitted by facsimile or by electronic media or similar means shall be deemed
to be their original signature for all purposes.
13.Severability. The invalidity, illegality, or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction. If feasible, any such offending provision
shall be deemed modified to be within the limits of enforceability or validity;
provided that if the offending provision cannot be so modified, it shall be
stricken and all other provisions of this Amendment in all other respects shall
remain valid and enforceable.
14.Further Assurances. The parties hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.
15.Headings. The headings of this Amendment are for convenience of reference and
shall not form part of, or affect the interpretation of, this Amendment.
16.Limited Recourse and Non-Petition.
(a)    The Secured Parties shall have recourse only to the proceeds of the
realization of Collateral once the proceeds have been applied in accordance with
the terms of the Pledge and Security Agreement (the "Net Proceeds"). If the Net
Proceeds are insufficient to discharge all payments which, but for the effect of
this clause, would then be due (the "Amounts Due"), the obligation of the
Borrowers shall be limited to the amounts available from the Net Proceeds and no
debt shall be owed to the Secured Parties by the Borrowers for any further sum.
The Secured Parties shall not take any action or commence any proceedings
against the Borrowers to recover any amounts due and payable by the Borrowers
under the Financing Agreement except as expressly permitted by the provisions of
the Financing Agreement. The Secured Parties shall not take any action or
commence any proceedings or petition a court for the liquidation of the
Borrowers, nor enter into any arrangement, reorganization or insolvency
proceedings in relation to the Borrowers whether under the laws of the Cayman
Islands or other applicable bankruptcy laws until after the later to occur of
the payment of all of the Amounts Due or the application of all of the Net
Proceeds.





--------------------------------------------------------------------------------





(b)    The Secured Parties hereby acknowledge and agree that the Borrowers’
obligations under the Transaction Documents are solely the corporate obligations
of the Borrowers, and that the Secured Parties shall not have any recourse
against any of the directors, officers or employees of the Borrowers for any
claims, losses, damages, liabilities, indemnities or other obligations
whatsoever in connection with any transactions contemplated by the Transaction
Documents.
[Remainder of Page Intentionally Left Blank; Signature Pages Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.


BORROWERS:


ELASTIC SPV, LTD., an exempted company incorporated with limited liability under
the laws of the Cayman Islands, as a Borrower






By: /s/ Andrew Dean
Name: Andrew Dean
Title: Director


TODAY CARD LLC, a Delaware limited liability company, as a Borrower






By: /s/ Kenneth E. Rees        
Name: Kenneth E. Rees
Title: CEO


GUARANTORS:


ELEVATE CREDIT, INC., a Delaware corporation


By: /s/ Kenneth E. Rees
Name: Kenneth E. Rees
Title: CEO


[SIGNATURE PAGES CONTINUE]









--------------------------------------------------------------------------------







GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”:


ELASTIC FINANCIAL, LLC
ELEVATE DECISION SCIENCES, LLC
RISE Credit, LLC
FINANCIAL EDUCATION, LLC
ELEVATE CREDIT SERVICE, LLC
RISE SPV, LLC
EF FINANCIAL, LLC


By: Elevate Credit, Inc., as Sole Member of each of the above-named entities



By: /s/ Kenneth E. Rees
Name: Kenneth E. Rees
Title:     President


RISE CREDIT SERVICE OF OHIO, LLC
RISE CREDIT SERVICE OF TEXAS, LLC


By: RISE Credit, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees
Name:     Kenneth E. Rees
Title:     President


[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------







RISE FINANCIAL, LLC
RISE CREDIT OF ALABAMA, LLC
RISE CREDIT OF ARIZONA, LLC
RISE CREDIT OF CALIFORNIA, LLC
RISE CREDIT OF COLORADO, LLC
RISE CREDIT OF DELAWARE, LLC
RISE CREDIT OF FLORIDA, LLC
RISE CREDIT OF GEORGIA, LLC
RISE CREDIT OF IDAHO, LLC
RISE CREDIT OF ILLINOIS, LLC
RISE CREDIT OF KANSAS, LLC
RISE CREDIT OF LOUISIANA, LLC
RISE CREDIT OF MISSISSIPPI, LLC
RISE CREDIT OF MISSOURI, LLC
RISE CREDIT OF NEBRASKA, LLC
RISE CREDIT OF NEVADA, LLC
RISE CREDIT OF NORTH DAKOTA, LLC
RISE CREDIT OF OKLAHOMA, LLC
RISE CREDIT OF SOUTH CAROLINA, LLC
RISE CREDIT OF SOUTH DAKOTA, LLC
RISE CREDIT OF TEXAS, LLC
RISE CREDIT OF TENNESSEE, LLC
RISE CREDIT OF UTAH, LLC
RISE CREDIT OF VIRGINIA, LLC
   
By: RISE SPV, LLC, as Sole Member of each of the above-named entities
By: Elevate CREDIT, Inc., as its Sole Member






By: /s/ Kenneth E. Rees
Name: Kenneth E. Rees
Title:     President
 
[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------







ELASTIC LOUISVILLE, LLC
ELEVATE ADMIN, LLC
ELASTIC MARKETING, LLC
   
By: Elastic Financial, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees
Name:     Kenneth E. Rees
Title:     President


TODAY MARKETING, LLC
TODAY SPV, LLC
   
By: Today Card, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees
Name:     Kenneth E. Rees
Title:     President


EF MARKETING, LLC
   
By: EF Financial, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees
Name:     Kenneth E. Rees
Title:     President




[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------







AGENT:


VICTORY PARK MANAGEMENT, LLC




By: /s/ Scott R. Zemnick                        
Name:     Scott R. Zemnick
Title:     Authorized Signatory


LENDERS:


VPC INVESTOR FUND B, LLC


By:     VPC Investor Fund GP B, L.P.
Its:     Managing Member


By:     VPC Investor Fund UGP B, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel


VPC SPECIALTY FINANCE FUND I, L.P.


By:     VPC Specialty Finance Fund GP I, L.P.
Its:     General Partner


By:     VPC Specialty Finance Fund UGP I, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel


[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------







LENDERS (CON’T.):


VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.


By: Victory Park Capital Advisors, LLC
Its: Investment Manager




By: /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel


VPC INVESTOR FUND A, L.P.




By: /s/ Scott R. Zemnick
Name: Scott R. Zemnick
Title: Authorized Signatory


VPC INVESTOR FUND C, L.P.


By:     VPC Investor Fund GP C, L.P.
Its:     General Partner


By:     VPC Investor Fund UGP C, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel


VPC INVESTOR FUND G-1, L.P.




By: /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    Authorized Signatory


[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------







LENDERS (CON’T.):


VPC SPECIALTY LENDING FUND (NE), LTD.
 


By:          /s/ Scott R. Zemnick
Name:  Scott R. Zemnick
Title:      Authorized Signatory




VPC SPECIALTY LENDING INVESTMENTS PLC


By:      Victory Park Capital Advisors, LLC
Its:       Investment Manager




By:       /s/ Scott R. Zemnick
Name:  Scott R. Zemnick
Title:    General Counsel















--------------------------------------------------------------------------------





EXHIBIT A


Schedule 1.1(c)
Credit Card Guidelines


Capitalized terms used and not otherwise defined in this Schedule 1.1(c) shall
have the respective meanings ascribed to them in the Joint Marketing Agreement,
dated as of June 28 2018, between Capital Community Bank, a Utah chartered bank,
and Today Marketing, LLC, a Delaware limited liability company.


Account. The Account is an unsecured, consumer credit card offered by CCB
through the Network. The Customer will be able to use the Account up to the
available credit limit as long as it remains in good standing. In order to open
an Account, the Customer must have a deposit account with a financial
institution and meet defined underwriting criteria. The Customer will be able to
use the Account where MasterCard is accepted.


Credit Line. Subject to credit, affordability and underwriting policies
established by CCB, Customer may receive an initial credit limit of between $500
and $5,000. If an Account remains in good standing for a minimum of one (1)
year, then CCB may approve proactive or Customer requested credit line
increases. Such credit line increases will remain in compliance with defined
credit policy, underwriting, and ability to pay requirements established by CCB.


Interest Rates. The Account will be created with a variable interest rate of
either prime plus 29.00% or prime plus 34.00% annual percentage rate (APR). If a
balance transfer offer is made available on an Account, then the variable
interest rate for balance transfers will be prime plus 34.00%. Prime is the U.S.
Prime Rate published in The Wall Street Journal on the last Business Day of the
month. An increase or decrease in the Prime Rate will cause a corresponding
increase or decrease in an Account’s variable APRs on the first day of the
billing cycle that begins in the month immediately following the change in the
index.


Annual Fee. The Account will be created with an annual fee of $75.00 or $125.00
which will be billed during the first billing cycle and, thereafter, on each
account anniversary. The Annual Fee is non- refundable should the Account be
cancelled for any reason. A Customer who pays at least the minimum amount due
each billing cycle by or on the due date for twelve (12) consecutive billing
cycles, and who remains in good standing, will receive a reduction in the Annual
Fee such that only $50.000 will be billed the next time the Annual Fee is
charged.


Cash Advances. A Customer will not have the ability to withdraw cash or take a
cash advance from the Account.


Additional Fees. Subject to applicable Law, specifically the amendments made by
the CARD Act to the federal Truth in Lending Act, the following Additional Fees
will apply to an Account: (a) a Customer requesting an additional card on the
Account will incur a $10.00 annual fee for each Additional Card, which fee is
non-refundable if the additional card or Account is cancelled; (b) a Customer
whose payment is returned for insufficient funds will be charged an NSF fee of
$27.00; (c) a Customer who does not pay at least the minimum amount due by the
due date of the billing cycle will be charged a Late Fee of $27.00 in the first
instance and up to $38.00 in subsequent instances; (d) a Customer who requests a
paper billing statement will be charged $5.00 per month; (e) a Customer who
requests that a replacement card be shipped by overnight or express mail will be
assessed a fee of $35.00; (f) a Customer who uses their Account for a foreign
(non-U.S. dollar) denominated transaction will be assessed a foreign exchange
fee equal to three percent (3%) of the U.S. dollar equivalent of the transaction
amount.







--------------------------------------------------------------------------------





Repayment. Monthly payment due dates will be at least twenty five (25) days
following the close of a billing cycle. A minimum amount due will be calculated
as five percent (5%) of the current balance, with a minimum of $30.00.


Reporting. Account information including credit line, utilization, and payment
history shall be reported to the credit bureaus.













--------------------------------------------------------------------------------





ANNEX 1-A


SCHEDULES TO PLEDGE AND SECURITY AGREEMENT


See attached.







--------------------------------------------------------------------------------





SCHEDULE A
Principal Places of Business and Other
Collateral Locations of Obligors


1.    Chief Executive Office


All Guarantors have a Chief Executive Office and Principal Place of Business at
4150 International Plaza, Suite 300, Ft. Worth, TX 76109, Tarrant County.


2.    Other Collateral Locations


Complete Address (including county)
Record Owner
Relationship
745 Atlantic Ave
Boston, MA 02111
Suffolk County
Iron Mountain
Provider








--------------------------------------------------------------------------------





SCHEDULE B
Recording Jurisdiction




Obligor
Recording Jurisdiction
Today Card, LLC
Delaware










--------------------------------------------------------------------------------





SCHEDULE C
Commercial Tort Claims


None.





--------------------------------------------------------------------------------





SCHEDULE D
Pledged Companies


Name
Sole Member
State of Formation
Percent of Subsidiary Held
Today Card, LLC
Elevate Credit, Inc.
Delaware
100%








--------------------------------------------------------------------------------





SCHEDULE E
Pledged Equity


Obligor
Pledged Company
Number of Units Pledged
Percent of Pledged Interests
Certificate No. of Pledged Interests
Pledged Interests as % of Total Issued and Outstanding of Pledged Company
Elevate Credit, Inc.
Today Card, LLC
100
100%
1%
100%










--------------------------------------------------------------------------------





SCHEDULE F
Controlled Accounts


Name of Bank (addresses below)
Name of Entity on the Account
Account Name or Description
Account Number
Type of Account
Plains Capital Bank
Today Card, LLC
Today Card LLC
7735075801
Checking



Plains Capital Bank Address:
2323 Victory Avenue, Suite 1400
Dallas, Texas 75219





--------------------------------------------------------------------------------







SCHEDULE G
Motor Vehicles


None.



